AO 245B (Rev. 02/18)   Judgment in a Criminal Case                                                                        FILED
                                                                                                                       U.S. DISTRICT COURT
                       Sheet I                                                                                     EASTERN DISTRICT ARKANSAS

                                                                                                                                    2018

                                                                            )
              UNITED STATES OF AMERICA                                      )       JUDGMENT IN A CRIMINAL
                                   v.                                       )
                                                                            )
             OVIDIO ESPINOSA-VICENTE                                                Case Number: 4:18cr00272-01 JM
                                                                            )
                                                                            )       USM Number: 32038-009
                                                                            )
                                                                            )        Kim Driggers
                                                                            )       Defendant's Attorney
THE DEFENDANT:
1iZJ pleaded guilty to count(s)         1 and 2 of the Indictment
D pleaded nolo contendere to count(s)
  which was accepted by the court.
D was found guilty on count(s)
  after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                            Offense Ended

  18 USC 1028(a)(6)                 Possession of an unlawfully produced document                               5/29/2018                    1
 and (b)(2)(A)
 18 USC 1546(a)                     Fraud and misuse of visas, permits and other documents                      5/29/2018                    2

       The defendant is sentenced as provided in pages 2 through             2
                                                                           - - - - of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)

• Count(s) - - - - - - - - - - - - D                         is     Dare dismissed on the motion of the United States.

         It is ordered that the defendant must notify the United States attorney for this district within 30 gays of an)' change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments iII_1Posed by this judgment are fully paid. If ordered to pay restitution,
the defenaant must notify the court and United States attorney of material clianges in econonuc circumstances.




                                                                                                           I

                                                                            U.S. DISTRICT JUDGE JAMES M. MOODY JR.
                                                                           Name and Title of Judge




                                                                           Date
                                                                                    l\\ \L.c\ \~
                                                                                          \          \
AO 245B (Rev. 02/18) Judgment in Criminal Case
                     Sheet 2 - Imprisonment

                                                                                                     Judgment- Page   _..;;;;;2_   of   2
 DEFENDANT: OVIDIO ESPINOSA-VICENTE
 CASE NUMBER: 4:18cr00272-01 JM

                                                             IMPRISONMENT
            The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
 term of:
            TIME SERVED with no supervised release to follow on Counts 1 and 2. Both Counts to run concurrent.




     D The court makes the following recommendations to the Bureau of Prisons:




     liZJ The defendant is remanded to the custody of the United States Marshal.

     D The defendant shall surrender to the United States Marshal for this district:
            D at
                     --------- D                      a.m.     D p.m.      on

            D as notified by the United States Marshal.

     D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
            D before 2 p.m. on
            D as notified by the United States Marshal.
            D as notified by the Probation or Pretrial Services Office.


                                                                  RETURN
I have executed this judgment as follows:




            Defendant delivered on                                                     to

 at _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                                                  UNITED STATES MARSHAL



                                                                          By----------------------
                                                                                              DEPU1Y UNITED STATES MARSHAL
